STEPHENSON, Justice,
dissenting.
I take the viewpoint that the Court of Appeals’ opinion is completely wrong and not supported by law or logic. I would reverse.
*37The basis of the Court of Appeals’ holding is drawing an analogy between this case and the situation in Modern Bakery, Inc. v. Brashear, Ky., 405 S.W.2d 742 (1966), and applying CR 15.03 here as in Modern Bakery. The fallacy in this reasoning is that in Modern Bakery a complaint and amended complaint were involved, all matters within the scope of the Civil Rules. CR 15.03 was clearly designed as a mechanism to relate back and avoid a limitations question as in Modern Bakery, all within the scope of the Civil Rules.
Here we are completely outside the Civil Rules. The revivor statute, KRS 395.278, does not have a mechanism to “relate back” or an equivalent to CR 15.03. The application to “revive” is not a pleading, is not a matter covered in the Civil Rules and it defies logic to employ a Section of the Civil Rules to extend the revivor statute.
Modem Bakery involved a statute of limitation, here the revivor statute. It is beside the point that both reach the same result, the end of the case. The significant error in the Court of Appeals’ opinion is that there is no statutory vehicle to relate back in order to extend the revivor statute, and using CR 15.03 outside of matters covered by the Civil Rules is error. I would reverse the Court of Appeals and accordingly dissent from the order vacating discretionary review.
STEPHENS, J., joins in this dissent.